Citation Nr: 0808030	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  06-01 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from October 1963 to August 
1967, and from March 1968 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which established service connection for 
PTSD, evaluated as 50 percent disabling, effective April 6, 
2004.  The veteran appealed, contending that a higher rating 
was warranted.  He did not disagree with the effective date 
assigned for the initial grant of service connection.

The RO in St. Petersburg, Florida, currently has jurisdiction 
over the veteran's VA claims folder.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge (VLJ) in January 2008.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's service-connected PTSD is manifested by 
symptoms which include depressed mood, anxiety and chronic 
sleep impairment in the record.

3.  The veteran's PTSD is not manifested by deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood (other than the already acknowledged 
depressed mood and anxiety), due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or the inability to establish 
and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for the veteran's PTSD are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.10, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran 
received pre-adjudication notice regarding his underlying 
service connection claim by a letter dated in April 2004.  
However, the present appeal is from the initial rating 
assigned following the establishment of service connection.  
In Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case is satisfied.  Nevertheless, he 
was sent additional VCAA notification in regard to the 
present claim for a higher initial rating by a letter dated 
in April 2007.

Taken together, the aforementioned VCAA letters informed the 
veteran of the evidence necessary to substantiate his current 
appellate claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the April 2007 letter included the specific 
information regarding disability rating(s) and effective 
date(s) as mandated by the Court's holding in 
Dingess/Hartman, supra.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records 
pertinent to the issue on appeal are in the claims folder.  
Nothing indicates that the veteran has identified the 
existence of any other relevant evidence that has not been 
obtained or requested.  In pertinent part, the Board notes 
that medical records were obtained from the Social Security 
Administration (SSA).  Although no formal decision appears to 
be in the record, the veteran testified at the January 2008 
hearing that these benefits were awarded based upon both his 
PTSD and rotator cuff surgery; i.e., the result of the SSA's 
findings are noted by the record.  Moreover, in the January 
2006 Substantive Appeal, it was indicated that the medical 
records relied upon by for the SSA's determination were 
already of record, specifically the 2004 records of A. T., 
Ph.D., ABPP, FPR (hereinafter, "Dr. T").  See Counts v. 
Brown, 6 Vet. App. 473 (1994) (VA has no obligation to seek 
evidence which is plainly not relevant, or plainly cumulative 
of evidence already of record.).  Moreover, the veteran 
testified at his January 2008 hearing that he had given VA 
all evidence in his possession that pertained to his claim.  
The Board further observes that the veteran was accorded VA 
medical examinations regarding this case in July 2004 and 
April 2007.  

In view of the foregoing, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the 
two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. § 4.130.

When a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable (zero percent) evaluation is 
warranted.  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a).  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  However, 
when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation on the 
basis of social impairment.  38 C.F.R. § 4.126(b).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
an initial rating in excess of 50 percent for his service-
connected PTSD during any portion of the appeal period.

The veteran has contended that more weight should be given to 
the findings of Dr. T than the VA medical examinations on 
file regarding the severity of his PTSD.  In pertinent part, 
Dr. T's records cover a period from June to August 2004, and 
do indicate more severe symptomatology and impairment than 
that of the VA examiners.  For example, Dr. T assigned a 
Global Assessment of Functioning Scale (GAF) score of 35 to 
indicate major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood.  Dr. T 
also indicated the veteran had symptoms of suicidality, and 
that his prognosis was guarded, poor.  Conversely, the VA 
examiners indicated there was no suicidal ideation, and 
assigned GAF scores of 50 and 55, respectively, to indicate 
moderate impairment.  

With respect to the veteran's contentions, the Board notes 
that both the United States Court of Appeals for the Federal 
Circuit and the Court have specifically rejected the 
"treating physician rule."  See White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001); see also Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  Instead, in offering guidance on the 
assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  Claiborne v. 
Nicholson, 19 Vet. App. 181, 186 (2005); Guerrieri, at 470-
71.  Further, the Board notes that the April 2007 VA 
examination was conducted to resolve the dispute between the 
July 2004 VA examination and Dr. T's records as to the 
severity of the veteran's PTSD.  The April 2007 VA 
examination, conducted by a different clinician, is more 
consistent with the findings of the July 2004 VA examination 
than that of Dr. T.  The same finding also applies to a VA 
outpatient mental status evaluation conducted in March 2007 
by yet another clinician, who, in part, assigned a GAF of 65 
which indicates some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  In short, 
three separate VA clinicians at three different times made 
similar findings regarding the severity of the veteran's 
PTSD.  Moreover, as VA employees it is likely they have more 
experience with evaluating PTSD for VA rating purposes than 
would Dr. T.  In view of the foregoing, the Board finds that 
the aforementioned VA clinicians' findings are entitled to 
more weight than the findings of Dr. T, and, as such, will be 
the focus of this decision.

The Board acknowledges that there are competent medical 
findings of depressed mood, anxiety and chronic sleep 
impairment in the record.  However, as noted above, such 
symptomatology is actually associated with the criteria for a 
30 percent rating under Diagnostic Code 9411.  As such, it 
does not provide a basis for a rating in excess of 50 
percent.

The Board further finds that, as detailed below, the 
veteran's PTSD is not manifested by deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood (other than the already acknowledged 
depressed mood and anxiety), due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or the inability to establish 
and maintain effective relationships.

The July 2004 VA examination found the veteran's judgment to 
be fair; his mood neutral; and his thought process and 
thought content to be normal.  Further, the March 2007 VA 
outpatient evaluation found his thought process to be logical 
and goal oriented, while his thought content evidenced no 
thought disorder.  Additionally, his judgment and insight 
appeared intact.  His thought process and content were found 
to be unremarkable at the April 2007 VA examination.  With 
respect to judgment, it was noted that he understood outcome 
of behavior.  As such, it does not appear he has deficiencies 
in most areas such as judgment, thinking, or mood to the 
extent necessary to warrant a rating in excess of 50 percent 
under Diagnostic Code 9411.

The July 2004 VA examination found no evidence of suicidal or 
homicidal ideation.  Thereafter the March 2007 VA outpatient 
evaluation found the veteran had no overt signs/symptoms of 
suicidal or homicidal ideation or psychosis.  Further, the 
more recent April 2007 VA examination noted that he had no 
history of suicide attempts, nor the presence of suicidal 
thoughts.  Accordingly, the Board finds that his PTSD has not 
resulted in suicidal ideation.

There was no indication of obsessional rituals which 
interfere with routine activities on the July 2004 VA 
examination or the March 2007 VA outpatient evaluation.  In 
fact, it was noted in July 2004 that the veteran mostly spent 
time doing chores around the house, which indicates he was 
able to complete routine activities.  Moreover, the April 
2007 VA examination found he had no obsessive/ritualistic 
behavior, nor was there evidence of inappropriate behavior.  
Further, it was noted he had no problems with activities of 
daily living.

The July 2004 VA examination found the veteran's speech was 
normal.  Although the March 2007 VA outpatient evaluation 
found his speech to be of low volume, he had normal rate, was 
coherent and well organized.  The April 2007 VA examination 
found that his speech was unremarkable.  Consequently, the 
Board finds that his PTSD has not resulted in his speech 
being intermittently illogical, obscure, or irrelevant

The Board acknowledges that the July 2004 VA examination 
noted the veteran's legal history was significant for 
domestic violence and DUIs.  However, his impulse control was 
found to be fair on objective evaluation.  The more recent 
April 2007 VA examination found that he did not have 
inappropriate behavior, that the extent of his impulse 
control was good, and he had no episodes of violence.  As 
such, the record reflects the veteran does not have impaired 
impulse control to the extent necessary for a higher rating 
under Diagnostic Code 9411.

The veteran was found to be oriented to person, place, and 
time on the July 2004 VA examination.  In addition, the March 
2007 VA outpatient evaluation found he was alert and oriented 
in all spheres.  Further, his attention was found to be 
intact on the April 2007 VA examination, and his orientation 
was intact to person, time, and place.  Thus, his PTSD has 
not resulted in spatial disorientation.

The veteran was dressed casually at the July 2004 VA 
examination.  At the subsequent March 2007 VA outpatient 
evaluation he presented with a clean, adequately dressed and 
groomed appearance.  Moreover, the April 2007 VA examination 
found his general appearance to be clean, and that he was 
able to maintain minimal personal hygiene.  Consequently, his 
PTSD has not resulted in the neglect of personal appearance 
and hygiene.

The Board acknowledges that the veteran's PTSD has resulted 
in occupational and social impairment.  However, all 
compensable evaluations under the schedular criteria include 
such impairment.  Therefore, the issue is whether the level 
of the veteran's occupational and social impairment is of 
such severity as to warrant a rating in excess of 50 percent.

Of particular importance in evaluating the veteran's level of 
occupational and social impairment are the GAF scores he has 
been assigned, because such designations are based on a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes).

As already noted, the July 2004 VA examination assigned a GAF 
score of 50, and it was specifically stated that the veteran 
had moderate symptoms; the March 2007 VA outpatient 
evaluation assigned a GAF of 65; and the most recent VA 
examination in April 2007 assigned a GAF score of 55.  
Therefore, the conclusion of the competent medical 
professionals in this case is that the veteran's PTSD has 
resulted in no more than mild to moderate occupational and 
social impairment, which is consistent with his current 
evaluation of 50 percent under Diagnostic Code 9411.  
Further, this finding is supported, in part, by the fact that 
the July 2004 VA examination noted that the veteran had been 
able to work in the past, and found that his psychiatric 
problems did not prevent him from getting employment.  The 
March 2007 VA outpatient record noted that he had been 
married to his present wife for 2.5 years, and that they 
generally get along well.  It was also noted that he had 
retired in January 2004 after 33 years working with an 
elevator company, even though he did repot having problems 
getting along with co-workers for the last few years that he 
worked.  Similar findings were noted by the April 2007 VA 
examination.

For these reasons, the Board finds that the veteran does not 
meet or nearly approximate the criteria for a rating in 
excess of 50 percent for his PTSD, to include on the basis of 
a "staged" rating.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


